Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayser (US 6266052) in view of Vander (US 20110153112).

Regarding claim 1 Kayser teach an electronic shelf label system (fig. 2), - wherein the system comprises:
 a near-field communication, NFC for short, sub-system on a shelf edge strip (fig. 1) of a shelving unit (fig. 1), which is characterized in that - the shelf edge strip (fig. 1, item 22) comprises a shelf edge strip controller (fig. 2, item 31), wherein - the shelf edge strip controller comprises with a server (fig. 2, item 40) of the shelf label system (fig. 1), and wherein – 
the shelf edge strip controller (fig. 1) comprises an NFC-enabled second communication module (fig. 3 col. 5, a number of network boards configured for serial two-way communication with the area controllers) for NFC-based energy supply (fig. 2, item 48) and communication with at least one NFC-enabled shelf label, which can be fastened to the shelf edge strip (fig. 1) 

the shelf edge strip controller (fig. 2, item 31) comprises which can be fastened to the shelf edge strip (fig. 1), and - the shelf edge strip (fig. 1, item 22) comprises at least one conductor loop (fig. 2, col. 5, Each set of display tags 20 is associated with one of the multiple wire loops C.sub.1 connected to each area controller 31) constructed on it and connected to the NFC-enabled second communication module (fig. 2, C.sub.n), wherein the conductor loop is used for NFC communication with the NFC-enabled shelf label (fig. 1), and 

Kayser is silent on a first wireless communication module, which is designed for wireless communication according to a first communication method with an access point for the purpose of data transmission,
a light-emitting unit is constructed for actuating the light-emitting unit as a consequence of the data transmission.

However, Vander teach a first wireless communication module, which is designed for wireless communication according to a first communication method with an access point for the purpose of data transmission ([0124] The machine 100 may also include a communication unit 110 to enable communication with an external device such as a computer. The unit 110 may include a data connection via the USB, IEEE1394, or Ethernet protocols, or by other similar technologies. However various communication methods may be used to exchange data with the external device, including a wired serial link or wireless connection),
a light-emitting unit is constructed for actuating the light-emitting unit as a consequence of the data transmission ([0052] In an alternative implementation, the display 4 may incorporate one or more light emitting diodes (LEDs) or a LCD to indicate a maintenance state of the electrical appliances associated with the electronic tag 8. The LED is also in data communication with the data processing unit 3). 

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kayser in light of Vander teaching so that it may include a first wireless communication module, which is designed for wireless communication according to a first communication method with an access point for the purpose of data transmission,
a light-emitting unit is constructed for actuating the light-emitting unit as a consequence of the data transmission.
The motivation is to provide information such as expiry date etc.

Regarding claim 2 Kayser in view of Vander teach wherein the light-emitting unit is formed by at least one light-emitting diode (Vander: [0052]).

Regarding claim 3 Kayser teach herein the shelf edge strip controller (fig. 1) comprises the light-emitting unit (FIG. 10 illustrates a front view of the tag 20 shown in the previously-discussed figures and FIG. 11 shows the details of the face of the LCD display).

Regarding claim 4 Kayser teach wherein the shelf edge strip (fig. 1) comprises the light-emitting unit (fig. 10) and the light-emitting unit is electrically conductively connected to the shelf edge strip controller for the purpose of actuation (col. 14, FIG. 10 illustrates a front view of the tag 20 shown in the previously-discussed figures and FIG. 11 shows the details of the face of the LCD display. The printed circuit board or flex circuit carrying the electronic components for the tag 20 is concealed within the tag housing 311. The front wall of the housing forms a rectangular aperture for the LCD display, which includes four seven-segment characters 313, a decimal point 314, an eight-segment units identifier 315, and a "for" annunciator 316 for displaying prices for quantity purchases; an 18-character alpha-numeric display 317 (either 5.times.7 matrix or 14 segments) for product descriptions; and a zone 318 with a combination of characters to display cost per unit.).

Regarding claim 5 Kayser in view of Vander teach wherein the light-emitting unit (fig. 10 col. 14) is constructed as a light-emitting diode strip (Vander: [0052]) and extends along the length of the shelf edge strip (fig. 1).

Regarding claim 6 Kayser in view of Vander teach wherein the light-emitting diode strip (Vander: [0052]) comprises light-emitting diodes that can be actuated individually and the shelf edge strip controller is designed to actuate the light- emitting diodes individually (col. 3,  In a preferred embodiment, the product information display system is initialized by initially transmitting information signals for successive products with successive tag addresses, and sequentially initializing individual display tags via manually operable control means provided on each tag for accepting a transmitted tag address and the information signals transmitted therewith.).

Regarding claim 7 Kayser teach wherein the NFC-enabled shelf label is fastened to the shelf edge strip corresponding to the conductor loop and the shelf label comprises the light-emitting unit (fig. 10), wherein the shelf label is designed in such a manner that the actuation of the light-emitting unit takes place in the course of an NFC communication with the shelf edge strip controller (fig. 2, col. 5, line 25-40).

Regarding claim 8 Kayser teach wherein the shelf label comprises a reflective screen (fig. 10).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayser (US 6266052) in view of Vander (US 20110153112) as recited in claim 1 above and further in view of Tseng (US 20120326846).
Regarding claim 9 Kayser in view of teach wherein the access point and the shelf edge strip controller (fig. 1) are designed for wireless communication (Vander: [0124]).
But silent on a time slot communication method, wherein in the time slot communication method, a number of time slots in a repeating sequence per time slot cycle are available for communication and each time slot is preferably identified by a unique time slot symbol.

However, Tseng teach a time slot communication method, wherein in the time slot communication method, a number of time slots in a repeating sequence per time slot cycle are available for communication and each time slot is preferably identified by a unique time slot symbol ([0012]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kayser in light of Tseng teaching so that it may include a time slot communication method, wherein in the time slot communication method, a number of time slots in a repeating sequence per time slot cycle are available for communication and each time slot is preferably identified by a unique time slot symbol.
The motivation is to provide an electronic tag time-sharing control system and a method thereof, capable of waking and updating display information of the plurality of wireless electronic tags and control the sleep mode in a time-sharing manner, so as to extend the operating time and lower the network bandwidth requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Park US 20180357451


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625